                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION


         WILLIE JEFFERSON,                            )
                                                      )
                     Plaintiff,                       )
                                                      )
               vs.                                    )          Case No. 1:16-cv-00219-JAR
                                                      )
         J. HUDGENS, et al.,                          )
                                                      )
                     Defendants.                      )
                                                      )


                                    MEMORANDUM AND ORDER

         This matter is before the Court on Defendants' Motion for Summary Judgment. (Doc.

55.) Plaintiff opposes the motion. (Doc. 60.) Defendants replied. (Doc. 65.) Thereafter, the

Court directed Defendants to respond to Plaintiffs allegations that Defendant had withheld

discovery material. (Doc. 66.) Defendants did so. (Doc. 68.)

         Plaintiff also filed a surreply and second surreply. (Docs. 69, 70.) Although both were

filed without leave of court, the Court will consider them. See, Erickson v. Pardus, 551 U.S. 89,

94 (2007) (explaining that prose plaintiffs are held to a less-stringent standard for pleadings).

                                                Background

         On October 5, 2015, while incarcerated at the Southeast Correctional Center in

Charleston, Missouri, Plaintiff Willie Jefferson fractured his left foot playing softball. (Doc. 57

at~~   2-4; Doc. 61    at~~   2-3.) He was issued crutches and told not to put weight on his left foot,

but he was not given a cast or boot. (Doc. 57         at~   4; Doc. 61   at~   3.) On October 21, 2015,

Plaintiff was transferred to administrative segregation for possessing contraband. (Doc. 57 at




                                                     1
~   5; Doc. 61   at~    4.) Pursuant to policy, his crutches were taken, and he was handcuffed. (Doc.

57   at~   6; Doc. 61   at~   6.)

           Defendants state that, after a brief attempt at hopping on his right foot, Plaintiff stated

that he could not transport himself to administrative segregation. (Doc. 57             at~     9.) Defendants

assert that they then employed "a carry technique"-which involved lifting Plaintiff under either

arm-to allow Plaintiff to avoid placing any weight on his left foot. (Id. at             ~    11; Doc. 57-1 at

22:2-3.) They state that Plaintiff never complained or asked for his crutches. (Doc. 57              at~   8.)

           Plaintiff asserts that Defendants forced him to hop a number of times despite telling them

that he was in considerable pain. (Doc. 57            at~   10.) Likewise, he states that he asked for his

crutches and requested they wait for a medical cart before trying to transport him. (Id. at                  ~   7;

Doc. 57-1 at 28:15-25.)             In his deposition, Plaintiff described the "carry technique" as the

Defendants lifting his arms as "high as they possibly can in the back" and dragging him. (Doc.

57-1at31:1-9.)

           At some point, Defendants were joined by a third correctional officer, who lifted Plaintiff

by the legs such that he was no longer in contact with the ground. (Doc. 57             at~   14; Doc. 57-1 at

22:11-16.) Defendants assert that they "took multiple breaks in order to give Plaintiff sufficient

time to rest his non-injured leg." (Id.        at~   13.) Defendants eventually discovered a motorized

medical cart, which they used to transport Plaintiff the rest of the way. In total, Plaintiff was

carried "approximately one city block." (Doc. 57            at~   15; Doc. 57-1 at 22:11-16.)

           Defendants also assert that, when they left Plaintiff in administrative segregation, they

"were not aware of any specific medical condition" that Plaintiff might have been suffering and

that they had no additional interactions with Plaintiff. (Doc. 57 at~~ 18-19.) They assert that

their attempts to transport Plaintiff were a good-faith effort to protect his left foot and to



                                                        2
transport him "as safely and carefully as was possible given the circumstances." (Doc. 57 at

~~   20-21.)



          In addition to his deposition testimony and statement of facts, Plaintiff provides medical

records from the months following the transfer.        (Doc. 60-2.)   A month after the transfer,

Plaintiff was diagnosed with a "small cortical avulsion near insertion of the peroneus brevis

tendon" on the outside of his broken left foot, and was prescribed Ibuprofen. (Doc. 60-2 at 1.)

Although the medical record notes the transfer in Plaintiffs medical history, there is no

indication that the transfer caused or exacerbated Plaintiffs condition. (Id.) An X-ray was

ordered, and Plaintiff was told to "avoid high impact and exercises that cause pain." (Id.) In

December, Plaintiff was fitted with a walking boot and excused from work detail through

February. (See Doc. 60-3 at 1-3.)

         On August 15, 2016, Plaintiff filed suit alleging that Defendants had been deliberately

indifferent to his serious medical needs in violation of the Eighth Amendment. (Doc. 1.) He

blames Defendants for ongoing pain and delayed healing. (Id.) Defendants move for summary

judgment, arguing that they were aware of Plaintiffs injury and acted in good faith to

accommodate him. (Doc. 56 at 3.) In addition, they argue that they are entitled to qualified

immunity. (Id. at 9.)

                                         Legal Standards

         Pursuant to Federal Rule of Civil Procedure 56(a), a court may grant a motion for

summary judgment only if "there is no genuine issue as to any material fact and the moving

party is entitled to judgment as a matter of law." Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). The burden is on the moving party. City of Mt. Pleasant, Iowa v. Associated Elec. Co-

op. Inc., 838 F.2d 268, 273 (8th Cir. 1988). In ruling on a motion for summary judgment, all
                                                  3
reasonable inferences must be drawn in a light most favorable to the non-moving party. Woods

v. DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir. 2005). The evidence is not weighed and

no credibility determinations are made. Jenkins v. Winter, 540 F.3d 742, 750 (8th Cir. 2008).

       The moving party's burden is to identify record evidence that demonstrates the absence

of material fact. Celotex, 477 U.S. at 323. It need not provide proof negating the nonmovant's

claim. Id. Once the moving party demonstrates that there is no genuine issue of material fact,

the nonmovant must do more than show there is some doubt as to the facts. Matsushita Elec.

Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). "A plaintiff may not merely

point to unsupported self-serving allegations, but must substantiate allegations with sufficient

probative evidence that would permit a finding in the plaintiffs favor." Davidson & Assocs. v.

Jung, 422 F.3d 630, 638 (8th Cir. 2005); see also, Conolly v. Clark, 457 F.3d 872, 876 (8th Cir.

2006). Instead, the nonmoving party bears the burden of setting forth affirmative evidence and

specific facts showing a genuine factual dispute that must be resolved at trial. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Celotex, 477 U.S. at 324. "A dispute about a

material fact is 'genuine' only 'if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party."' Herring v. Canada Life Assur. Co., 207 F.3d 1026, 1030 (8th

Cir. 2000) (quoting Anderson, 477 U.S. at 248). Judgment as a matter of law is appropriate only

when "the court finds that a reasonable jury would not have a legally sufficient evidentiary basis

to find for the party." Fed. R. Civ. P. 50(a).

       Deliberate indifference to a serious medical need constitutes the "unnecessary and

wanton infliction of pain" and is therefore prohibited by the Eighth Amendment's bar against

cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104 (1976) (quoting Gregg v.

Georgia, 428 U.S. 153, 173 (1976)). "[I]ntentionally denying or delaying access to medical care

or intentionally interfering with the treatment once prescribed" is sufficient, but not "every claim
                                                 4
by a prisoner that he has not received adequate medical treatment states a violation of the Eighth

Amendment." Id. at 104-105. There are objective and subjective elements to a deliberate-

indifference claim. "The [plaintiff] must demonstrate (1) that [he] suffered [from] objectively

serious medical needs and (2) that the prison officials actually knew of but deliberately

disregarded those needs." Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (quoting

Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997)).

       Even if an inmate can show deliberate indifference, government actors are entitled to

qualified immunity when they can show that their conduct did not violate "clearly established

statutory or constitutional rights of which a reasonable person would have known." Treats v.

Morgan, 308 F.3d 868, 871 (8th Cir. 2002) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)). Courts ask two questions when resolving a government official's qualified-immunity

claim: "[Do] the facts, taken in a light most favorable to the party alleging an injury, show a

violation of a constitutional or statutory right?" and, if so, was that right "so clearly established

that it would have been 'clear to a reasonable officer that his conduct was unlawful in the

situation he confronted?"' Id. at 871-72 (quoting Saucier v. Katz, 533 U.S. 194, 202 (2001)). If

the answer to either question is "No," the defendant is entitled to qualified immunity.

                                             Analysis

       Defendants first argue that they are entitled to judgment as a matter of law on Plaintiffs

Eighth Amendment deliberate-indifference claim. 1 (Doc. 56 at 3.) They concede that Plaintiffs

foot injury may have been "objectively serious," but they assert that they did not deliberately

disregard his needs. Plaintiffs specific medical need, as determined by medical staff, was to

avoid bearing weight on his left foot. Defendants each provide a sworn affidavit asserting that

1
 To the extent Plaintiffs arguments in opposition to summary judgment refer to excessive force,
failure to treat, or conditions of confinement, they are not properly before the Court. (See Doc. 5
(dismissing all of Plaintiffs claims except his deliberate-indifference claim against Defendants).)
                                                 5
they used a "carry technique" to ensure that Plaintiff only bore weight on his right foot. (See

Doc. 57 at 3.) They further state that they expressly directed Plaintiff not to bear weigh on his

injured foot, that they provided Plaintiff numerous rest breaks, and that, eventually, a third guard

arrived to assist them in transporting Plaintiff entirely off the ground. (Id.)

        Plaintiff responds with an affidavit and medical records. (Docs. 60 to 60-5.) As an

initial matter, Plaintiffs own, self-serving affidavit is insufficient to overcome Defendant's

motion. See Davidson & Assocs., 422 F.3d at 638. Plaintiff asserts that there is a video that

would corroborate his assertions (Doc. 61 at 2), but there is no video in the record and Plaintiff

offers no evidence that a video exists beyond his assertion.2 Second, Plaintiffs medical records

do not support his claim of deliberate indifference. At most, they show that Plaintiffs left foot

was injured and that he was given crutches and told not to bear weight-all before the transfer-

and that his left foot had not healed several weeks after the transfer.           (Doc. 60-2 at 1-4.)

Defendants do not dispute Plaintiffs injury, diagnosis, or prescription, so his pre-transfer records

are of little help. To the extent Plaintiff proffers medical records to show that the transport

exacerbated his injury or otherwise caused long-term effects to the healing of his foot (see Doc.

68 at 5), nothing in the medical professionals' suggests a causal link.

       In addition to failing to proffer sufficient evidence to demonstrate a genuine issue of

material fact, Plaintiffs allegations, even when viewed in the most favorable light, do not rise to

the level of an Eighth Amendment violation. First of all, corrections officers are not required by

the Eighth Amendment to deviate from security policy. Turner v. Mull, 784 F.3d 485, 490 (8th

Cir. 2015).      Thus, transferring Plaintiff in handcuffs and without his crutches was not

inappropriate.    Second, the alleged deprivation must be "sufficiently serious" to support a

2
  Plaintiff asserts that Defendants improperly withheld discovery (Doc. 67), but Defendants
represent that they have fully responded to all of Plaintiffs discovery requests and produced all
discoverable material sought by Plaintiff (Doc. 68).
                                                  6
constitutional violation. (Id.) Even if Plaintiff intermittently bore weight on his injured foot

while being transported one city block, the deprivation appears to be minor. Turner v. Mull, 784

F.3d 485, 491 (8th Cir. 2015) (collecting cases applying the de minimus standard in the

conditions-of-confinement context).    While the "unnecessary and wanton infliction of pain"

caused by deliberate indifference might suffice, the record indicates that Defendants made a

good-faith attempt to minimize-and, eventually, entirely eliminate-the risk of pain caused by

Plaintiff bearing weight on his left foot. Moreover, because Plaintiff cannot establish a causal

link between the method of transport and any long-term effects, any deprivation was short-lived

and temporary. See id (noting "the relative brevity" of the plaintiffs discomfort).

       Finally, the Court concludes that Defendants are entitled to qualified immunity. As noted

above, Plaintiff fails to show that Defendants violated his constitutional rights.     Qualified

immunity is therefore appropriate. Treats, 308 F.3d at 871. Moreover, "an official is protected

by qualified immunity so long as 'their actions could reasonably have been thought consistent

with the rights they are alleged to have violated."' Gregoire v. Class, 236 F .3d 413, 417 (8th

Cir. 2000) (quoting Anderson v. Creighton, 483 U.S. 635, 638, 107 S.Ct. 3034, 97 L.Ed.2d 523

(1987)).   Defendants' actions indicate an affirmative attempt to meet their constitutional

obligations. Accordingly, they are shielded by qualified immunity.

                                           Conclusion

       For the reasons stated, the Court concludes that Defendants are entitled to summary

judgment on Plaintiffs deliberate-indifference claim and their qualified-immunity defense.

       Accordingly.

       IT IS HEREBY ORDERED that Defendants' Motion for Summary Judgment (Doc.

55), is GRANTED.

       A separate judgment will accompany this order.
                                                7
Dated this 28th day of March, 2019 ..




                                        8
